DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed January 14, 2020 and the Information Disclosure Statements (IDSs) filed January 14, 2020 and April 9, 2021.

Claims 1-20 are pending in the application.  Claims 1 and 12 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on January 14, 2020 and April 9, 2021.  The IDS submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 7 objected to because of the following informalities: the recitation “…structures in the in the…” is required to be appropriately corrected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-20, claims 1 and 12 recite the limitation “…one or more light absorbing structures, where at least some of the light absorbing structures …”  It is unclear how there can be some (a plurality) of one light absorbing structure.  In the interest of compact prosecution, the limitation has been interpreted as “one or more light absorbing structures, where at least one of the light absorbing structures includes doped silicon.”    However, clarification and/or correction is required.  Claims 2-10 and 13-20 are rejected as they depend from claim 1 or 12.

Regarding claims 1-20, claims 1 and 12 recite the limitations “…one or more waveguides…” and “at least a first waveguide.”  It is unclear if the at least a first waveguide is one of the one or more waveguides or a different waveguide.  In the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 9-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 6,298,178 B1 to Day et al. (referred to hereafter as “Day”).

Regarding claim 1, Day teaches an article of manufacture, comprising: a photonic integrated circuit that includes one or more silicon layers {“silicon-on-insulator (SOI) chip” (column 3, line 39)}, where at least a first silicon layer comprises: one or more photonic structures {Figure 3, for example}, where the photonic structures include one or more waveguides {7} and one or more photodetectors {6}, and one or more light absorbing structures {“doped region 1 is positioned so as to intercept stray light…” (column 2, lines 62-63)}, where at least some of the light absorbing structures include doped silicon {column 3, lines 38-45}; and at least a first waveguide {7} in the photonic integrated circuit for receiving light into at least one of the silicon layers. Regarding claim 2 (that depends from claim 1), Day teaches at least a first input port {the input to the top 7} in the photonic integrated circuit for receiving first light into the first waveguide {top 7, for example}, the first light characterized by a first intensity {the light into top 7 can have an intensity}; and at least a second input port {the input to bottom 7, for example} in the photonic integrated circuit for receiving second light into a waveguide {bottom 7, for example} in one of the silicon layers, the second light characterized by a second intensity lower than the first intensity {the light into bottom 7 can have an intensity greater than that of top 7}; wherein at least a first photodetector of the one or more photodetectors {6} is positioned at a location in the photonic integrated circuit that: (1) receives a portion of the second light from a first waveguide coupled to the first photodetector, and (2) receives a portion of the first light scattered into the first photodetector from a portion of the photonic integrated circuit other than the first waveguide {the element 6 is located at a position that can receive light as claimed}. Regarding claim 3 (that depends from claim 1), Day teaches the first silicon layer comprises a layer of silicon in a silicon-on-insulator structure {“silicon-on-insulator (SOI) chip” (column 3, line 39)} that includes a layer of silicon dioxide adjacent to the layer of silicon. Regarding claim 4 (that depends from claim 1), Day teaches the doped silicon of one or more of the light absorbing structures is characterized by a dopant concentration of greater than 1018 atoms per cubic centimeter {“1019 or 1020”  column 3, lines 43-45}. Regarding claim 9 (that depends from claim 1), Day Figures 1 and 2 show the light absorbing structures {1} include a plurality of doped silicon structures that each has a cross-sectional shape that is approximately a polygon {rectangles}, in a cross-sectional plane within the first silicon layer. Regarding claim 10 (that depends from claim 9), Day Figure 2 shows the plurality of doped silicon structures {1} are each in proximity to neighboring doped silicon structures that together form a tiled pattern in the cross-sectional plane. Regarding claim 11 (that depends from claim 10), Day teaches the plurality of doped silicon structures {1} are each separated from neighboring doped silicon structures in the cross-sectional plane by silicon dioxide {column 3, lines 66}. Regarding claim 12, Day teaches a method for fabricating a photonic integrated circuit, the method comprising: fabricating structures in one or more silicon layers {“silicon-on-insulator (SOI) chip” (column 3, line 39)}, where at least a first silicon layer comprises: one or more photonic structures {Figure 3, for example}, where the photonic structures include one or more waveguides {7} and one or more photodetectors {6}, and one or more light absorbing structures {“doped region 1 is positioned so as to intercept stray light…” (column 2, lines 62-63)}, where at least some of the light absorbing structures include doped silicon {column 3, lines 38-45}; and fabricating at least one waveguide {7} 
Regarding claim 13 (that depends from claim 12), Day teaches fabricating in the photonic integrated circuit: at least a first input port {the input to the top 7} for receiving first light into the first waveguide {top 7, for example}, the first light characterized by a first intensity {the light into top 7 can have an intensity}; and at least a second input port {the input to bottom 7, for example} for receiving second light into a waveguide {bottom 7, for example} in one of the silicon layers, the second light characterized by a second intensity lower than the first intensity {the light into bottom 7 can have an intensity greater than that of top 7}; wherein at least a first photodetector {6} of the one or more photodetectors is positioned at a location in the photonic integrated circuit that: (1) receives a portion of the second light from a first waveguide coupled to the first photodetector, and (2) receives a portion of the first light scattered into the first photodetector from a portion of the photonic integrated circuit other than the first waveguide {the element 6 is located at a position that can receive light as claimed}. Regarding claim 14 (that depends from claim 12), Day teaches the first silicon layer comprises a layer of silicon in a silicon-on-insulator structure {“silicon-on-insulator (SOI) chip” (column 3, line 39)} that includes a layer of silicon dioxide adjacent to the layer of silicon. Regarding claim 15 (that depends from claim 12), Day teaches the doped silicon of one or more of the light absorbing structures is characterized by a dopant concentration 18 atoms per cubic centimeter {“1019 or 1020”  column 3, lines 43-45}. Regarding claim 20 (that depends from claim 12), Day Figures 1 and 2 show the light absorbing structures {1} include include a plurality of doped silicon structures that each: has a cross-sectional shape that is approximately a polygon {rectangles}, in a cross-sectional plane within the first silicon layer, is in proximity to neighboring doped silicon structures that together form a tiled pattern in the cross-sectional plane {see the tiled pattern of Figure 2}, and is separated from neighboring doped silicon structures in the cross-sectional plane by silicon dioxide {column 3, lines 66}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5, 8, 16, and 19 are rejected under 35 U.S.C. 103 as unpatentable over Day in view of U.S. Published Patent Application No. 20210217785 A1 to Takeda et al. (referred to hereafter as “Takeda”).

Regarding claim 5 (that depends from claim 1), Day does not appear to explicitly describe that the at least some of the light absorbing structures include a structure consisting essentially of a doped silicon structure at least partially covered with germanium.  Takeda shows that it was known to form “a germanium (Ge) layer…that absorbs light… on the core layer” (Day paragraph [0004]).  It would have been obvious to one of ordinary skill in the art to form the Takeda Ge layer over the Day light absorbing structures in order to absorb higher amounts of light.
Regarding claim 8 (that depends from claim 1), Day does not appear to explicitly describe that the at least one photodetector comprises a photodiode formed at least in part from germanium covering a portion of the doped silicon of the first silicon layer.
Takeda shows that it was known to form “a germanium (Ge) layer…that absorbs light… on the core layer” (Day paragraph [0004]).  It would have been obvious to one of ordinary skill in the art to form the Takeda Ge layer over the Day light absorbing structures in order to absorb higher amounts of light.Regarding claim 16 (that depends from claim 12), Day does not appear to explicitly describe that the at least some of the light absorbing structures include a structure consisting essentially of a doped silicon structure at least partially covered with 
Regarding claim 19 (that depends from claim 12), Day does not appear to explicitly describe that the at least one photodetector comprises a photodiode formed at least in part from germanium covering a portion of the doped silicon of the first silicon layer. Takeda shows that it was known to form “a germanium (Ge) layer…that absorbs light… on the core layer” (Day paragraph [0004]).  It would have been obvious to one of ordinary skill in the art to form the Takeda Ge layer over the Day light absorbing structures in order to absorb higher amounts of light.
Allowable Subject Matter

Claims 6-7 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for allowance: with respect to claims 6 and 17 (and claims 7 and 18 that depend from claims 6 and 17), the art of record, including Day, does not show the light absorbing structures including a first set of light absorbing structures each consisting essentially of a doped silicon structure and a 
Conclusion
The additional cited references appear to be relevant to the present disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826